EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule13D (including any and all amendments thereto) with respect to the Common Stock, par value $0.001 per share, of Cohen & Steers Select Utility Fund, Inc., and further agree that this joint filing agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such statement on Schedule13D (including any and all amendments thereto), and for the accuracy and completeness of the information concerning such party contained therein, except that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate or incomplete. This joint filing agreement may be executed in two or more counterparts, each of which shall be deemed an original instrument, but all such counterparts shall together constitute for all purposes one and the same instrument. IN WITNESS WHEREOF, the undersigned have executed this joint filing agreement as of October 9, 2007. FULL VALUE ADVISORS L.L.C. By: /s/ Andrew Dakos Name: Andrew Dakos Title: Managing Member FULL VALUE PARTNERS L.P. By:FULL VALUE ADVISORS L.L.C., general partner By: /s/ Andrew Dakos Name: Andrew Dakos Title: Managing Member BULLDOG INVESTORS I, LLC By:SPAR ADVISORS L.L.C., manager By: /s/ Rajeev Das Name: Rajeev Das Title: Managing Member OPPORTUNITY PARTNERS L.P. By:KIMBALL & WINTHROP, INC., general partner By: /s/ Phillip Goldstein Name:Phillip Goldstein Title: President CALAPASAS INVESTMENT PARTNERS L.P. By:KLEIN, BOGAKOS AND ROBERTSON, CPAS INC., general partner By: /s/ Jeff Robertson Name: Jeff Robertson Title: President OPPORTUNITY INCOME PLUS FUND L.P. By:SPAR ADVISORS L.L.C., general partner By: /s/ Rajeev Das Name: Rajeev Das Title: Managing Member FULL VALUE SPECIAL SITUATIONS FUND, LP By:FULL VALUE SPECIAL SITUATIONS FUND GP LLC, general partner By: /s/ Andrew Dakos Name: Andrew Dakos Title:Managing Member FULL VALUE OFFSHORE PARTNERS L.P. By:FULL VALUE ADVISORS LLC, general partner By: /s/ Andrew Dakos Name: Andrew Dakos Title: Managing Member MERCURY PARTNERS L.P. By:GSG CAPITAL ADVISORS LLC, general partner By: /s/ Glenn Goodstein Name: Glenn Goodstein Title:Managing Member STEADY GAIN PARTNERS L.P. By:BJS Management, LLC, general partner By: /s/ Barry Swidler Name: Barry Swidler Title: Managing Member SPAR ADVISORS L.L.C. By: /s/ Rajeev Das Name: Rajeev Das Title: Managing Member KIMBALL & WINTHROP, INC. By: /s/ Phillip Goldstein Name: Phillip Goldstein Title: President KLEIN, BOGAKOS AND ROBERTSON CPAS INC. By: /s/ Jeff Robertson Name:Jeff Robertson Title: President FULL VALUE SPECIAL SITUATIONS FUND GP LLC By: /s/ Andrew Dakos Name: Andrew Dakos Title: Managing Member GSG CAPITAL ADVISORS LLC By: /s/ Glenn Goodstein Name: Glenn Goodstein Title: Managing Member BJS MANAGEMENT, LLC By: /s/ Barry Swidler Name: Barry Swidler Title: Managing Member /s/ Phillip Goldstein Name: Phillip Goldstein /s/ Barry Swidler Name:Barry Swidler /s/ Glenn Goodstein Name: Glenn Goodstein
